Exhibit 99.1 www.angieslist.com Angie’s List Reports Third Quarter 2013 Results ● Third quarter revenue was $65.5 million, up 56% over the prior year quarter ● Third quarter cash used in operations was $0.8 million; cash provided by operations for the nine months ended September 30, 2013 was $13.4 million ● Cost per acquisition ("CPA") in the third quarter was $76, which was flat compared to the prior year period INDIANAPOLIS – October 23, 2013 – Angie’s List, Inc. (NASDAQ: ANGI) announced today third quarter 2013 financial results for the quarter ended September 30, 2013. “Our third quarter growth was driven by solid results across our key operating metrics,” said Angie’s List CEO Bill Oesterle. “We added a record number of new members while making significant investments in the business.” Key Operating Metrics Three months ended 9/30/13 9/30/12 Change Total paid memberships (end of period) 2,378,867 1,656,768 44 % Gross paid memberships added (in period) 371,318 341,522 9 % Marketing cost per paid membership acquisition (in period) $ 76 $ 76 flat First-year membership renewal rate (in period) 75 % 76 % (1.0) pts Average membership renewal rate (in period) 78 % 78 % flat Participating service providers (end of period) 44,876 33,209 35 % Total service provider contract value (end of period, in thousands) $ 181,975 $ 119,091 53 % Nine months ended 9/30/13 9/30/12 Change Gross paid memberships added (in period) 993,556 862,014 15 % Marketing cost per paid membership acquisition (in period) $ 76 $ 83 (8 %) First-year membership renewal rate (in period) 75 % 76 % (1.0) pts Average membership renewal rate (in period) 78 % 78 % flat 1 Market Cohort Analysis “Our cohorts continued to perform well in the third quarter,” continued Oesterle. “Each cohort recorded strong membership growth, higher penetration rates, and increasing average revenue per market and contribution.” Cohort # of Markets Avg. Revenue/ Market Membership Revenue/Paid Membership Service Provider Revenue/Paid Membership Avg. Marketing Expense/ Market Total Paid Memberships Estimated Penetration Rate * Annual Membership Growth Rate Pre 2003 10 $ 5,933,585 $ 39.05 $ 110.62 $ 1,285,741 % 34 % 2003 - 2007 35 3,965,746 34.20 92.42 1,352,104 % 44 % 2008 - 2010 220,786 16.28 32.40 187,168 % 43 % Post 2010 96 20,885 12.07 22.49 55,460 % ** Cohort table presents financial and operational data for the twelve months ended 9/30/2013 * Demographic information used in penetration rate calculations is based on a third party study we commissioned in September, 2013. According to the study, the number of U.S. households in our target demographic was 31 million. ** Not meaningful Third Quarter Results Third quarter 2013 total revenue was $65.5 million, an increase of 56 percent compared to $42.0 million in the prior year period. Membership revenue in the third quarter of 2013 was $17.1 million, an increase of 34 percent compared to the prior year period. Service provider revenue was the largest component of total revenue at $48.4 million and the fastest growing with a 66 percent growth rate year-over-year. Service provider revenue includes revenue from advertising contracts and fees from e-commerce transactions. Advertising revenue was $42.0 million in the third quarter of 2013, an increase of 65 percent compared to the prior year period and e-commerce revenue was $6.4 million, an increase of 70 percent year-over-year. Marketing expense increased 8 percent, or $2.1 million, compared to the prior year period. Net loss was $13.5 million, with selling expense of $24.0 million and marketing expense of $28.2 million, compared to a net loss of $18.5 million with selling expense of $16.2 million and marketing expense of $26.1 million in the prior year period. Adjusted EBITDA loss, a non-GAAP financial measure, was $11.3 million, compared to a loss of $16.5 million in the prior year period. “
